Exhibit 10.3

 

SIXTH AMENDMENT TO LEASE AGREEMENT

 

THIS SIXTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made effective as
of July     , 2008, by and between BIXBYBIT—BIXBY OFFICE PARK, LLC, a Delaware
limited liability company (“Landlord”), and CLEAN ENERGY, a California
corporation and CLEAN ENERGY FUELS CORP., a Delaware corporation (jointly,
severally, individually and collectively, “Tenant”).

 

R E C I T A L S :

 

A.                                  Landlord (successor in interest to EOP-Bixby
Ranch, L.L.C., a Delaware limited liability company, which was the successor in
interest to Bixby Office Park Associates, LLC, a California limited liability
company) and Tenant (formerly known as ENRG Fuel USA, Inc., a California
corporation and ENRG, Inc., a Delaware corporation, as successor in interest to
Pickens Fuels Corporation, a California corporation) are parties to that certain
Lease Agreement dated August 12, 1999 (the “Original Lease”), as amended by that
certain First Amendment to Lease dated March 11, 2002 (the “First Amendment”),
as further amended by that certain Second Amendment dated November 24, 2003 (the
“Second Amendment”), as further amended by that certain Third Amendment dated
January 13, 2006 (the “Third Amendment”), as further amended by that certain
Fourth Amendment dated March 15, 2006 (the “Fourth Amendment”) and a letter
agreement dated December 17, 2003, and as further amended by that certain Fifth
Amendment dated October 17, 2006 (the “Fifth Amendment”; the Original Lease, the
First Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment
and the Fifth Amendment are hereafter collectively referred to as the “Lease”). 
Pursuant to the Lease, Tenant currently leases from Landlord certain premises
containing approximately 16,881 rentable square feet known as (i) Suite No. A440
(“Suite 440”) containing approximately 6,136 rentable square feet located on the
fourth (4th) floor of the building (the “3010 Building”) commonly known as 3010
Old Ranch Parkway in Seal Beach, California and (ii) Suite Nos. B200, B270 and
B280 (the “Second Floor Suites”) located on the second (2nd) floor of the
building (the “3020 Building”) commonly known as 3020 Old Ranch Parkway in Seal
Beach, California (collectively, the “Original Premises”), all as more
particularly described in the Lease.

 

B.                                    Tenant currently subleases from Olson
Urban Housing, LLC, a Delaware limited liability company (“Olson”) that certain
premises containing approximately 5,060 rentable square feet known as
Suite No. 250 located on the second (2nd) floor of the 3020 Building (the
“Subleased Space”).

 

C.                                    Tenant currently subleases (the “Baker
Sublease”) a portion of the Subleased Space to Baker Tanks, Inc., a Delaware
corporation (“Baker”) (such portion of the Subleased Space

 

1

--------------------------------------------------------------------------------


 

that is subleased to Baker pursuant to the Baker Sublease is hereafter referred
to as the “Baker Subleased Space”).

 

D.                                   Tenant and Landlord agree to (i) relocate
Tenant from the Second Floor Suites to approximately 19,881 rentable square feet
of space comprising the entire fourth (4th) floor of the 3020 Building as shown
on Exhibit “A” attached hereto (the “Substitution Space”), (ii) make the
Subleased Space subject to the terms of the Lease and (iii) extend the Term of
the Lease with respect to Suite 440, all on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                      Substitution.

 

A.                                   Effective as of the Substitution Effective
Date (hereinafter defined), the Substitution Space is substituted for the Second
Floor Suites, and, from and after the Substitution Effective Date, the
“Premises”, as defined in the Lease, shall be deemed to mean the Substitution
Space containing approximately 19,881 rentable square feet, the Subleased Space
containing approximately 5,060 rentable square feet and Suite 440 containing
approximately 6,136 rentable square feet (as more particularly described below)
(i.e., the entire Premises shall contain approximately 31,077 rentable square
feet).

 

2.                                      Substitution Effective Date; Early
Occupancy.

 

A.                                   The Term (the “New Term”) for the
Substitution Space shall commence on the earlier of (i) Substantial Completion
(as hereinafter defined) of the Substitution Space or (ii) November 1, 2008 (the
“Substitution Effective Date”) and end on January 31, 2015 (such date, for
purposes of this Amendment and the Lease, is referred to as the “Termination
Date”).  For purposes hereof, the term “Substantial Completion” shall mean the
date Landlord reasonably considers Tenant’s Work (hereafter defined) completed
other than decoration and minor “punch-list” type items and adjustments which do
not materially interfere with Tenant’s use of the Premises.  The Substitution
Space is subject to all the terms and conditions of the Lease except as
expressly modified herein and except that Tenant shall not be entitled to
receive any allowances, abatements or other financial concessions granted with
respect to the Original Premises unless such concessions are expressly provided
for herein with respect to the Substitution Space.  Until the Substitution
Effective Date, the Lease (as amended hereby) shall remain in full force and
effect with respect to the Original Premises and the Subleased Space (including,
without limitation, Tenant’s obligation to pay monthly Base Rent and Additional
Rent on such space) and Tenant shall continue to adhere to all the terms and
conditions thereof, and then effective as of the Substitution Effective Date,
the Lease shall be terminated with respect to the Second Floor Suites, and,
unless otherwise specified, “Premises” shall mean the Substitution Space, the
Subleased Space and Suite 440.

 

2

--------------------------------------------------------------------------------


 

Tenant shall vacate the Second Floor Suites as of the day immediately preceding
the Substitution Effective Date (such date that Tenant is required to vacate the
Second Floor Suites being referred to herein as the “Vacation Date”) and return
the same to Landlord in “broom clean” condition and otherwise in accordance with
the terms and conditions of the Lease.  Following the Vacation Date, however,
Tenant’s obligation for payment of monthly Base Rent or Additional Rent on the
Second Floor Suites shall be determined in accordance with Section 9 hereof.

 

B.                                    The Substitution Effective Date shall be
delayed to the extent that Landlord fails to deliver possession of the
Substitution Space for any other reason (other than delays caused by Tenant),
including, but not limited to, holding over by prior occupants.  Any such delay
in the Substitution Effective Date shall not subject Landlord to any liability
for any loss or damage resulting therefrom.

 

C.                                    Landlord shall use commercially reasonable
efforts to give Tenant’s designated contractor access to the Substitution Space
by August 1, 2008 (the “Early Access Period”) for purposes of installing
Tenant’s fixtures and equipment, including Tenant’s telephone and data cabling,
and other improvements in the Substitution Space in accordance with Section 6 of
the Original Lease (“Tenant’s Work”).  Tenant’s Work shall be performed by
Tenant at Tenant’s sole cost and expense.  Tenant’s use of the Substitution
Space during the Early Access Period shall be subject to all of the terms and
conditions of the Lease, including, without limitation, the provisions of
Sections 6, 10 and 11 of the Original Lease, except that Tenant will not be
obligated to pay monthly Base Rent or any Additional Rent during the Early
Access Period.  Tenant agrees to provide Landlord with prior notice of any such
intended early access.

 

3.                                      Extension of Suite 440 Term.  The Term
of the Lease with respect to Suite 440 is hereby extended until the Termination
Date, unless sooner terminated in accordance with the terms of the Lease as
amended hereby (the “Amended Lease”).

 

4.                                      Lease of the Subleased Space.  Landlord
and Tenant acknowledge and agree that as of the date of this Amendment, Tenant
subleases the Subleased Space from Olson, a portion of which is subleased by
Tenant to Baker pursuant to the Baker Sublease.  Landlord and Tenant further
acknowledge and agree that Tenant shall enter into an agreement with Olson
whereby the sublease between Tenant and Olson for the Subleased Space shall
terminate effective as of July 31, 2008.  In connection therewith, effective as
of August 1, 2008 and continuing until the expiration of the Baker Sublease (the
“Subleased Space Term”), the Subleased Space shall become subject to the terms
of the Amended Lease, Tenant shall lease such space directly from Landlord in
its current as-is condition, the Base Rent and Tenant’s Share of Operating Costs
and Taxes for the Subleased Space shall be payable in accordance with this
Section 4, and Tenant shall comply with all the obligations of the Amended Lease
with respect to Subleased Space until the expiration of the Subleased Space
Term; provided, however, if Tenant and Baker enter into an agreement whereby the
Baker Sublease shall terminate early, the Subleased Space Term shall expire on
the later to occur of (a) September 30, 2008 or (b) thirty (30) days following
the date upon which the Baker

 

3

--------------------------------------------------------------------------------


 

Sublease terminates pursuant to said termination agreement entered into by
Tenant and Baker.  In the event that Tenant and Baker enter into said
termination agreement of the Baker Sublease, Tenant shall provide Landlord with
written notice thereof within five (5) days of Tenant and Baker signing said
termination agreement.  During the Subleased Space Term, (i) Tenant shall pay
Landlord Base Rent for the Subleased Space in accordance with the terms of the
Amended Lease in the amount of $12,903.00 per month and (ii) Tenant’s Share of
Operating Costs and Taxes for the Subleased Space shall be 1.767% and Tenant
shall pay for Tenant’s Share of Operating Costs and Taxes for the Subleased
Space in accordance with the terms of the Original Lease; provided, however,
during such period, the Base Year for the computation of Tenant’s Share of
Operating Costs and Taxes applicable to the Subleased Space shall be calendar
year 2007.  Effective as of the expiration of the Subleased Space Term, the
Amended Lease shall be terminated with respect to the Subleased Space and Tenant
shall vacate the Subleased Space and return the same to Landlord in “broom
clean” condition and otherwise in accordance with the terms and conditions of
the Lease.  Following the expiration of the Subleased Space Term, however,
Tenant’s obligation for payment of monthly Base Rent or Additional Rent on the
Subleased Space shall be determined in accordance with Section 9 hereof.

 

5.                                       Monthly Base Rent.

 

A.            Substitution Space.  Commencing on the Substitution Effective Date
and continuing through the Termination Date,

the schedule of monthly Base Rent for the Substitution Space shall be as
follows:

 

Months of New Term

 

Monthly
Base Rent

 

1 – 12

 

$

50,697.00

*

13 – 24

 

$

52,724.00

 

25 – 36

 

$

55,097.00

 

37 – 48

 

$

57,852.00

 

49 – 60

 

$

60,744.00

 

61 – 72

 

$

62,567.00

 

73 – 75

 

$

64,444.00

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Amended Lease.

 

Tenant shall continue to pay monthly Base Rent and Additional Rent on the Second
Floor Suites in accordance with the Lease until the Substitution Effective Date.

 

--------------------------------------------------------------------------------

*Notwithstanding anything contained in the foregoing to the contrary, $23,297.25
shall be payable upon the execution of this Amendment by Tenant and $27,399.75
shall be payable on the Substitution Effective Date, which shall collectively
constitute the Monthly Base Rent for the Substitution Space for the first (1st)
month of the New Term.

 

4

--------------------------------------------------------------------------------


 

B.                                    Suite 440.  As of the Substitution
Effective Date, the schedule of monthly Base Rent payable with respect to
Suite 440 during the New Term shall be as follows:

 

Months of New Term

 

Monthly
Base Rent

 

1 – 12

 

$

15,647.00

 

13 – 24

 

$

16,273.00

 

25 – 36

 

$

17,005.00

 

37 – 48

 

$

17,855.00

 

49 – 60

 

$

18,748.00

 

61 – 72

 

$

19,310.00

 

73 – 75

 

$

19,890.00

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Amended Lease.  Tenant shall continue to pay monthly Base Rent and
Additional Rent on Suite 440 in accordance with the Lease until the Substitution
Effective Date.

 

6.                                      Additional Security Deposit.  Landlord
acknowledges that Tenant currently has $44,086.04 of security deposit on account
with Landlord (the “Existing Security Deposit”).  Tenant acknowledges that,
concurrently with Tenant’s execution of this Amendment, Tenant shall deposit
with Landlord an additional security deposit in the amount of $48,690.36, which
when added to the Existing Security Deposit shall equal $92,767.40 (the “New
Security Deposit”).  The New Security Deposit shall be held by Landlord without
liability for interest and as security for the performance by Tenant of Tenant’s
covenants and obligations under and in accordance with the terms of the Amended
Lease.  So long as Tenant does not default in of any of its obligations under
the Lease (as amended hereby) prior to October 31, 2010, Landlord shall reduce
the amount of the New Security Deposit to $44,086.04 and shall, in Landlord’s
sole discretion, either (i) refund $48,690.36 of the New Security Deposit to
Tenant no later than December 1, 2010 or (ii) credit $48,690.36 of the New
Security Deposit against the monthly Base Rent due for November, 2010.  If a
default by Tenant shall occur or if Landlord uses or applies any portion of the
New Security Deposit at any time during the New Term for the payment of any
amount, loss or damage which Landlord may spend, incur or suffer by reason of
Tenant’s default, Tenant shall on demand restore the New Security Deposit to its
original amount of $92,767.40.

 

7.                                      Tenant’s Share; Expenses.  For the
period commencing with the Substitution Effective Date and ending on the
Termination Date, (i) Tenant’s Share for the Substitution Space and Suite 440 is
9.088%, and (ii) Tenant shall pay for Tenant’s Share of Operating Costs and
Taxes applicable to the Substitution Space and Suite 440 in accordance with the
terms of the Amended Lease; provided, however, during such period, the Base Year
for the computation of Tenant’s Share of Operating Costs and Taxes applicable to
the Substitution Space and Suite 440 shall be calendar year 2008.

 

5

--------------------------------------------------------------------------------


 

8.                                       Condition of the Substitution Space,
the Subleased Space Suite 440.

 

A.                                   Condition of Substitution Space.  Tenant
has inspected the Substitution Space and agrees to accept the same “as is”
without any agreements, representations, understandings or obligations on the
part of Landlord to perform any alterations, repairs or improvements.

 

B.                                     Condition of the Subleased Space.  Tenant
acknowledges that it is currently in possession of the Subleased Space and
agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements.

 

C.                                     Condition of Suite 440.  Tenant
acknowledges that it is currently in possession of Suite 440 and agrees to
accept the same “as is” without any agreements, representations, understandings
or obligations on the part of Landlord to perform any alterations, repairs or
improvements.

 

9.                                       Holding Over.  If Tenant continues to
occupy the Second Floor Suites and/or the Subleased Space after the Vacation
Date (as defined in Section 2 above) or the expiration of the Subleased Space
Term, as applicable, occupancy of the Second Floor Suites and/or the Subleased
Space, as applicable, subsequent to the Vacation Date or the expiration of the
Subleased Space Term, as applicable, shall be that of a tenancy at sufferance
and in no event for month-to-month or year-to-year, but Tenant shall, throughout
the entire holdover period, be subject to all the terms and provisions of the
Lease and shall pay for its use and occupancy the amount (on a per month basis
without reduction for any partial months during any such holdover) as set forth
in Section 19.2 of the Original Lease.  No holding over by Tenant in the Second
Floor Suites and/or the Subleased Space, as applicable, or payments of money by
Tenant to Landlord after the Vacation Date or the expiration of the Subleased
Space Term, as applicable, shall be construed to prevent Landlord from recovery
of immediate possession of the Second Floor Suites and/or the Subleased Space,
as applicable, by summary proceedings or otherwise.  In addition to the
obligation to pay the amounts set forth above during any such holdover period,
Tenant also shall be liable to Landlord for all damage, including any
consequential damage, which Landlord may suffer by reason of any holding over by
Tenant in the Second Floor Suites and/or the Subleased Space, as applicable, and
Tenant shall indemnify Landlord against any and all claims made by any other
tenant or prospective tenant against Landlord for delay by Landlord in
delivering possession of the Second Floor Suites and/or the Subleased Space, as
applicable, to such other tenant or prospective tenant.

 

10.                                 Parking.  Effective as of the Substitution
Effective Date, Landlord shall provide (i) seventy-eight (78) non-reserved
parking spaces applicable to the Substitution Space, the Subleased Space and
Suite 440 within the Parking Facility at no cost throughout the New Term and
(ii) twenty-four (24) reserved parking spaces applicable to the Substitution
Space, the Subleased Space and Suite 440 within the Parking Facility at a
monthly cost of $100.00 for the parking of passenger-size motor vehicles used by
Tenant and its employees only, and such parking rights are not transferable
without Landlord’s approval.  Tenant agrees to pay

 

6

--------------------------------------------------------------------------------


 

for such reserved parking spaces as Additional Rent under the Amended Lease. 
Tenant shall not use more parking spaces than its allotment and shall not use
any parking spaces specifically assigned by Landlord to other tenants of the
Building.

 

On each anniversary of the Substitution Effective Date, said reserved parking
fees charged to Tenant for said twenty-four (24) reserved parking spaces
applicable to the Substitution Space, the Subleased Space and Suite 440 shall
increase by three percent (3%) of the previous year’s parking fees.  Effective
as of the Substitution Effective Date, the first two (2) sentences of
Section 36(a) of the Original Lease are deleted in their entirety, and except as
modified herein, the use of the parking spaces shall be subject to the terms of
Article 36 of the Original Lease.

 

11.                                 Signage.  Effective as of the Substitution
Effective Date and subject to the terms of this Section 11, Tenant shall have
the right to install one (1) building top sign in a mutually agreeable location
on the 3030 Building (the “Exterior Sign”).  Notwithstanding the foregoing,
Tenant shall not be entitled to install the Exterior Sign if:  (a) Tenant has
previously assigned its interest in the Amended Lease, (b) excepting the
sublease of the Baker Subleased Space pursuant to the Baker Sublease, Tenant has
previously sublet any portion of the Premises, or (c) Tenant is in default under
any monetary or material non-monetary provision of the Amended Lease. 
Furthermore, Tenant’s right to install the Exterior Sign is expressly subject to
and contingent upon Tenant receiving the approval of and consent to the Exterior
Sign from Landlord (which approval and consent shall not be unreasonably
withheld) and the City of Seal Beach, California, its architectural review
board, any other applicable governmental or quasi-governmental governmental
agency and any architectural review committee under the covenants, conditions
and restrictions recorded against the Project.  Tenant, at its sole cost and
expense, shall obtain all other necessary building permits, zoning, regulatory
and other approvals in connection with the Exterior Sign.  All costs of
approval, consent, design, installation, supervision of installation, wiring,
maintaining, repairing and removing the Exterior Sign will be at Tenant’s sole
cost and expense.  Tenant shall submit to Landlord reasonably detailed drawings
of its proposed Exterior Sign, including without limitation, the size, material,
shape, location, coloring, lettering and method of installation for review and
approval by Landlord.  The Exterior Sign shall conform to the Building signage
program and the other reasonable standards of design and motif established by
Landlord for the exterior of the Building.  The Exterior Sign shall also be
subject to (i) Landlord’s prior review and written approval thereof, and
(ii) the terms, conditions and restrictions of any recorded covenants,
conditions and restrictions encumbering the Project and/or the Building.  Tenant
shall reimburse Landlord for any reasonable out-of-pocket costs associated with
Landlord’s review and supervision as hereinbefore provided including, but not
limited to, engineers and other professional consultants.  Tenant will be solely
responsible for any damage to the Exterior Sign and any damage that the
installation, maintenance, repair or removal thereof may cause to the Building
or the Project.  Tenant agrees upon the expiration date or sooner termination of
the Amended Lease, upon Landlord’s request, to remove the Exterior Sign and
restore any damage to the Building and the Project at Tenant’s expense.  In
addition, Landlord shall have the right to remove the Exterior Sign at Tenant’s
sole cost and expense, if, at any time during the Term:  (i) Tenant assigns the

 

7

--------------------------------------------------------------------------------


 

Amended Lease, (ii) excepting the sublease of the Baker Subleased Space pursuant
to the Baker Sublease, Tenant sublets any portion of the Premises, or
(iii) Tenant is in default under any term or condition of the Amended Lease. 
Notwithstanding anything to the contrary contained herein, if Tenant fails to
install the Exterior Sign on the Building in accordance with the terms of this
Section 11 on or before the eighth (8th) month anniversary of the Substitution
Effective Date (the “Outside Exterior Sign Installation Date”), Tenant’s right
to erect any such Exterior Sign shall terminate as of the Outside Exterior Sign
Installation Date and shall thereupon be deemed null and void and of no further
force and effect.

 

In addition to the foregoing, Landlord and Tenant acknowledge and agree that as
of the date of this Amendment, Tenant has existing signage located on the 3010
Building (the “3010 Signage”).  As a condition to Tenant’s right to install the
Exterior Sign on the 3030 Building, Tenant shall remove the 3010 Signage and
repair any damage to the 3010 Building and the Project at Tenant’s expense no
later than the Vacation Date.

 

12.           Business Hours.  Effective as of the date of this Amendment, the
Basic Lease Information of the Lease is revised to provide that “Building Hours”
are 7:00 a.m. to 6:00 p.m. on Business Days.

 

13.                                 Miscellaneous.

 

A.                                   Tenant represents and warrants to Landlord
that neither Tenant nor any guarantor of Tenant’s obligations under the Amended
Lease is (a) a party in interest, as defined in Section 3(14) of the of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), to the
AFL-CIO Building Investment Trust (“Trust”), or of any of the plans
participating therein, or (b) a disqualified person under Section 4975(e)(2) of
the Internal Revenue Code of 1986, as amended (“Code”), with respect to the
Trust or the plans participating therein.  Neither Tenant nor any guarantor of
Tenant’s obligations under the Amended Lease shall take any action that would
cause the Amended Lease or the exercise by Landlord or the Trust of any rights
hereunder, to be a non-exempt prohibited transaction under ERISA. 
Notwithstanding any contrary provision of the Amended Lease, Tenant shall not
assign the Lease or sublease all or any portion of the Premises unless (i) such
assignee or subtenant delivers to Landlord a certification (in form and content
satisfactory to Landlord) with respect to the status of such assignee or
subtenant (and any guarantor of such assignee’s or subtenant’s obligations) as a
party in interest and a disqualified person, as provided above; and (ii) such
assignee or subtenant undertakes not to take any action that would cause the
Amended Lease or the exercise by Landlord or the Trust of any rights hereunder,
to constitute a non-exempt prohibited transaction under ERISA.

 

Notwithstanding any contrary provision of the Amended Lease, Tenant shall not
(a) sublease all or any portion of the Premises under a sublease in which the
rent is based on the net income or net profits of any person, or (b) take any
other action with respect to the Amended Lease or the Premises such that the
revenues to be

 

8

--------------------------------------------------------------------------------


 

received by Landlord or the Trust from time to time in connection with the Lease
would, as a result of such action, be subject to the Unrelated Business Income
Tax under Sections 511 through 514 of the Code.

 

Tenant agrees that it shall incorporate the requirements of this
Section 13(A) in any sublease of all or any part of the Premises (without
implying Landlord’s consent thereto).

 

B.                                     Tenant shall use Union Labor (defined
below) for all maintenance, repair, and replacement of the Premises (the
“Maintenance Labor Covenant”).  Notwithstanding the foregoing, the Maintenance
Labor Covenant shall not apply to (i) the services for installation, operation,
maintenance and repair of personal property owned exclusively by Tenant (e.g.,
computer systems, telephones, and furniture other than modular furniture) or for
any of Tenant’s specialized equipment, (ii) a specific item or instance of
maintenance, repair or replacement to the extent Union Labor is not available in
the market to perform such specific item or instance of maintenance, repair or
replacement, and/or (iii) maintenance, repairs and replacements that may be and
are self-performed by the existing staff of Tenant without the retention,
engagement or hiring of any third party or additional employee.  Tenant shall
(a) include the Maintenance Labor Covenant in each of its service contracts,
(b) provide such evidence as Landlord may reasonably require, from time to time
during the Lease Term, that the Maintenance Labor Covenant is being fully and
faithfully observed and Tenant shall include the obligation to provide such
evidence in each service contract entered into by Tenant for such services, and
(c) incorporate the foregoing requirements in any sublease, license, or
occupancy agreement relating to all or any part of the Premises (without
implying Landlord’s consent to same).

 

In addition to any other conditions contained in the Amended Lease with respect
to Tenant making any alterations or improvements, before making any alterations
or improvements to the interior or exterior of the Premises, Tenant shall
(a) deliver to Landlord evidence satisfactory to Landlord that Tenant shall
cause such construction or alteration work (collectively, the “Construction
Activities”) to be performed by contractors who employ craft workers who are
members of unions that are affiliated with The Building and Construction Trades
Department, AFL-CIO (“Union Labor”), and such work shall conform to traditional
craft jurisdictions as established in the area (the “Construction Labor
Covenant”), (b) include the Construction Labor Covenant in each of its contracts
for the Construction Activities, (c) provide such evidence as Landlord may
reasonably require, from time to time during the course of the Construction
Activities, that the Construction Labor Covenant is being fully  and faithfully
observed and Tenant shall include the obligation to provide such evidence in
each contract entered into by Tenant for the Construction Activities, and
(d) incorporate the foregoing requirements in any sublease, license, or
occupancy agreement relating to all or any part of the Premises (without
implying Landlord’s consent to same).  Tenant shall require that all contractors
and subcontractors, of whatever tier, performing Construction Activities agree
to submit all construction jurisdictional disputes (i.e., disputes about which
union is the appropriate union to

 

9

--------------------------------------------------------------------------------


 

perform a given contract) to final and binding arbitration to the procedures of
the jointly administered “Plan for the Settlement of Jurisdictional Disputes in
the Construction Industry,” a dispute resolution plan established and
administered by The Building and Construction Trades Department, AFL-CIO, and
various construction industry employer associations.  If a resolution to a
construction-related jurisdictional dispute cannot be obtained through The
Building and Construction Trades Department, AFL-CIO, contractors and
subcontractors, of whatever tier, Tenant shall agree to submit all such disputes
to final and binding arbitration procedures to be administered by the American
Arbitration Association (“AAA”) and in conformity with AAA’s Commercial
Arbitration Rules, Expedited Procedures, with an arbitrator who is an
experienced labor arbitrator and is a member of the National Academy of
Arbitration.

 

C.            This Amendment sets forth the entire agreement between the parties
with respect to the matters set forth herein.  There have been no additional
oral or written representations or agreements.  Under no circumstances shall
Tenant be entitled to any rent abatement, improvement allowance, leasehold
improvements, or other work to the Substitution Space, or any similar economic
incentives that may have been provided Tenant in connection with entering into
the Lease, unless specifically set forth in this Amendment.

 

D.            Except as herein modified or amended, the provisions, conditions
and terms of the Lease shall remain unchanged and in full force and effect.

 

E.             In the case of any inconsistency between the provisions of the
Lease and this Amendment, the provisions of this Amendment shall govern and
control.

 

F.             Submission of this Amendment by Landlord is not an offer to enter
into this Amendment but rather is a solicitation for such an offer by Tenant. 
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

 

G.            The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

H.            Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this Amendment.  Tenant agrees to indemnify and hold
Landlord, its members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents (collectively, the “Landlord Related Parties”) harmless from all
claims of any brokers claiming to have represented Tenant in connection with
this Amendment.  Landlord hereby represents to Tenant that Landlord has dealt
with no broker in connection with this Amendment.  Landlord agrees to indemnify
and hold Tenant, its members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such agents (collectively, the “Tenant Related Parties”) harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Amendment.

 

[No further text on this page]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

 

BIXBYBIT-BIXBY OFFICE PARK LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

BixbyBIT Investments, LLC,

 

 

 

a Delaware limited liability company

 

 

 

its sole member

 

 

 

 

 

 

 

By:

BLC Ventures I, LLC,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

By:

Bixby Land Company,

 

 

 

 

 

a California corporation,

 

 

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Wolford

 

 

 

 

 

 

Name:

James Wolford

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Aaron Hill

 

 

 

 

 

 

Name:

Aaron Hill

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

VP

 

 

 

[Signatures Continue on Following Page]

 

11

--------------------------------------------------------------------------------


 

TENANT:

 

CLEAN ENERGY,

a California corporation

 

By:

/s/Andrew J. Littlefair

Name:

Andrew J. Littlefair

 

 

Title:

President & CEO

 

 

By:

/s/ Richard R. Wheeler

Name:

Richard R. Wheeler

 

 

Title:

Chief Financial Officer

 

 

CLEAN ENERGY FUELS CORP.,
a Delaware corporation

 

 

By:

/s/Andrew J. Littlefair

Name:

Andrew J. Littlefair

 

 

Title:

President & CEO

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF SUBSTITUTION SPACE

 

[Attached]

 

1

--------------------------------------------------------------------------------